 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7
     ARMAND D. ROTH, CSBN 214624
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear Street, Suite 800
           San Francisco, CA 94105
10         Telephone: (415) 977-8924
11         Facsimile: (415) 744-0134
           Email: Armand.Roth@ssa.gov
12
     Attorneys for Defendant
13
14                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
15
                                   WESTERN DIVISION
16
17   JOHN CARLOS,                             )     No. 17-cv-03538-DOC-MRW
18       Plaintiff,                           )
                                              )     ENTRY OF JUDGMENT
19
                  v.                          )     PURSUANT TO SENTENCE FOUR
20                                            )     OF SECTION 405(G)
21
     ANDREW SAUL, 1                           )
     Commissioner of Social Security,         )
22   Defendant,                               )
23        Defendant                           )
                                              )
24
25
26
     1 Andrew Saul is now the Commissioner of Social Security and is automatically
     substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
27   the Social Security Act, 42 USC 405(g) (action survives regardless of any change
28   in the person occupying the office of Commissioner of Social Security).



                                              -1-
 1
 2         PURSUANT TO THE PARTIES’ STIPULATION, IT IS ORDERED AND
 3
     ADJUDGED that judgment be entered for Plaintiff pursuant to sentence four of
 4
 5   42 U.S.C. section 405(g).
 6
 7
 8   DATE: August 14, 2019

 9
                                 __________________________________
10                               THE HONORABLE MICHAEL R. WILNER
11
                                 UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           -2-
